DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the interview conducted on 08/02/2022.
Claims 1 and 2 are amended. See also the interview summary of 08/02/2022.

Allowable Subject Matter
Claims 1 and 2 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communication with Todd L. Juneau (reg. no. 40,669) on 08/02/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Amended): A computer-implemented method, comprising:
using differential privacy to anonymize network traces comprising the following steps
(i) implementing a prefix-preserving technique to anonymize IP addresses of network traffic data said prefix-preserving technique comprising permuting n leading digits as a network part, and for remaining digits clustering addresses into K clusters as a host part; and randomizing addresses within each of
said K clusters;
(ii) implementing a per class differential privacy mechanism
            
                h
                
                    
                        A
                    
                    
                        B
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    Ω
                                
                                
                                    A
                                    ,
                                    B
                                
                            
                        
                        
                    
                    
                        
                            
                                f
                            
                            
                                A
                                ,
                                B
                            
                        
                    
                
                
                    
                        a
                        ,
                        b
                    
                
                
                    
                        
                            
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        
                            
                                f
                            
                            
                                A
                                |
                                B
                                =
                                b
                            
                        
                    
                
                
                    
                        a
                    
                
                d
                a
                d
                 
                 
                 
                (
                1
                )
            
        
where A is a random variable that describes the data and B is a variable that gives information on A, wherein Ω(A,B) identifies a domain of A and B, wherein average conditional privacy of A given B is
∏(A|B) = 2h(A|B)	(2)
wherein if Di is an attribute value of the original data and Di’ is the value after anonymization, then conditional privacy for anonymizing the attribute is 2h(Di|Di’) where h(Di|Di’) is the conditional entropy of the original data given the anonymized data, and conditional privacy is calculated and averaged over all attributes;
(iii) utilizing differential privacy in a condensation method comprising clustering records based on features of network trace data, partitioning said network trace data into three clusters, wherein each cluster has packets or flows with similar features, and computing mean values of these features and adding Laplace noise to the mean values to obtain perturbed mean values, and replacing said mean values with said perturbed mean values;
wherein the method does not add any burden to a data analyser, and wherein said Data analyser analyzes network traffic without modification; wherein the method is performed on a computing device having a memory and a hardware processor, and programming instructions saved to the memory and executable on the hardware processor for performing the steps to effect the methods steps.

Claim 2 (Amended): A computer-implemented system for performing the methods herein, comprising: a computing device having a memory and a hardware processor and program instructions saved to the memory and executable by the processor for running an application configured to perform the method steps of:
using differential privacy to anonymize network traces comprising the following steps:
(i) implementing a prefix-preserving technique to anonymize IP addresses of network traffic data said prefix-preserving technique comprising permuting n leading digits as a network part, and for remaining digits clustering addresses into K clusters as a host part; and randomizing addresses within each of
said K clusters;
(ii) implementing a per class differential privacy mechanism comprising conditional privacy measuring privacy of anonymized traffic data, wherein said measuring depends on mutual information between raw and anonymized records at a certain confidence level, wherein information loss is related to a mismatch amount among records before and after, wherein conditional privacy is based on differential entropy of a random variable, wherein the differential entropy of A given B=b is
            
                h
                
                    
                        A
                    
                    
                        B
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    Ω
                                
                                
                                    A
                                    ,
                                    B
                                
                            
                        
                        
                    
                    
                        
                            
                                f
                            
                            
                                A
                                ,
                                B
                            
                        
                    
                
                
                    
                        a
                        ,
                        b
                    
                
                
                    
                        
                            
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        
                            
                                f
                            
                            
                                A
                                |
                                B
                                =
                                b
                            
                        
                    
                
                
                    
                        a
                    
                
                d
                a
                d
                 
                 
                 
                (
                1
                )
            
        
where A is a random variable that describes the data and B is a variable that gives information on A, wherein Ω(A,B) identifies a domain of A and B, wherein average conditional privacy of A given B is
∏(A|B) = 2h(A|B)	(2)
wherein if Di is an attribute value of the original data and Di’ is the value after anonymization, then conditional privacy for anonymizing the attribute is 2h(Di|Di’) where h(Di|Di’) is the conditional entropy of the original data given the anonymized data, and conditional privacy is calculated and averaged over all attributes;
(iii) utilizing differential privacy in a condensation method comprising clustering records based on features of network trace data, partitioning said network trace data into three clusters, wherein each cluster has packets or flows with similar features, and computing mean values of these features and adding Laplace noise to the mean values to obtain perturbed mean values, and replacing said mean values with said perturbed mean values;
wherein the method does not add any burden to a data analyser, and wherein said Data analyser analyzes network traffic without modification.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The record is clear (see the notice of allowance of 06/01/2022); therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495